DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Brown et al. (20170131611).

Re claim 1, Brown et al. teaches for example in fig. 1-8, a viewing apparatus (abstract) that comprises: a switchable pane (100) electrically alterable between an unclear optical state and a clear optical state (para. 0025); and a power supply circuit (600) connected to the switchable pane (para. 0098) and arranged to draw power from a battery (para. 0121) to alter the optical state of the switchable pane (para. 0025).

Re claim 2, Brown et al. further teaches for example in fig. 1-8, a primary unit in which at least one of the power supply circuit and the switchable pane is housed; and a portable module accommodating the battery from which the power supply circuit is arranged to draw power, wherein the apparatus is arranged for releasable electrical connection between the primary unit and the portable module so that the optical state of the switchable pane is user alterable by placing the portable module into electrical connection with the primary unit and by withdrawing the portable module from electrical connection with the primary unit (para. 0121).

Re claim 3, Brown et al. further teaches for example in fig. 1-8, electrical contacts which are externally accessible on the primary unit for electrical connection between the primary unit and the portable module (para. 0121).

Re claim 4, Brown et al. further teaches for example in fig. 1-8, the power supply circuit is arranged to supply power to the switchable pane when the portable module is in electrical connection with the primary unit and to supply no power to the switchable pane when the portable module is not in electrical connection with the primary unit (para. 0121).

Re claim 5, Brown et al. further teaches for example in fig. 1-8, the power supply circuit is arranged to maintain the switchable pane in its unclear optical state unless the portable module is in electrical connection with the primary unit and to maintain the switchable pane in its clear optical state until the portable module is withdrawn from electrical connection with the primary unit (para. 0121).

Re claim 6, Brown et al. further teaches for example in fig. 1-8, an access controller arranged to receive authentication data and to selectively allow or prevent the supply of power to the switchable pane according to the data received (para. 0061).

Re claim 7, Brown et al. further teaches for example in fig. 1-8, at least one of the primary unit and the portable module comprises a register from which data is readable by the access controller (para. 0061).

Re claim 8, Brown et al. further teaches for example in fig. 1-8, at least one of the primary unit and the portable module comprises a code generator from which a code is receivable by the access controller (para. 0061).

Re claim 9, Brown et al. further teaches for example in fig. 1-8, arranged to log usage (para. 0065) or attempted usage of the primary unit.

Re claim 10, Brown et al. further teaches for example in fig. 1-8, at least one of the primary unit and the portable module comprises a data connection and is configured to provide logged usage data to a computer (para. 0065).

Re claim 11, Brown et al. further teaches for example in fig. 1-8, at least one of the primary unit and the portable module comprises a data connection and is configured to receive authentication data from a computer (para. 0061).

Re claim 12, Brown et al. further teaches for example in fig. 1-8, the portable module comprises a data connection and wherein the viewing apparatus further comprises a docking station arranged to receive the portable module and to convey data between the portable module and a computer (para. 0073).

Re claim 13, Brown et al. further teaches for example in fig. 1-8, a remote management system operable by a user to manage the authentication data to selectively allow or prevent operation of the primary unit by the portable module (para. 0061).

Re claim 14, Brown et al. further teaches for example in fig. 1-8, a plurality of the primary units, wherein the management system is user configurable to select which of the primary units are operable by the portable module (para. 0073).

Re claim 15, Brown et al. further teaches for example in fig. 1-8, a plurality of the portable modules, wherein the management system is user configurable to select by which of the portable modules the, or each, primary unit is operable (para. 0073).

Re claim 16, Brown et al. further teaches for example in fig. 1-8, the, or each, primary unit comprises a door or part of a door (para. 0061).

Re claim 17, Brown et al. further teaches for example in fig. 1-8, the power supply circuit comprises a switched-mode power supply arranged to supply an AC voltage to the switchable pane (para. 0134-0136).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US20170131611).

Re claim 18, supra claim 17.  Furthermore, Brown et al. further teaches for example in fig. 1-8, varying the power supply configuration(para. 0121, 0133-0141).
But, Brown et al. fails to explicitly teach the power supply comprises two DC-DC converters.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the power supply configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to supplement or augment the power supplied, as taught by Brown et al. (para. 0140).

Re claim 19, supra claim 18.  Furthermore, Brown et al. further teaches for example in fig. 1-8, varying the power supply configuration(para. 0121, 0133-0141).
But, Brown et al. fails to explicitly teach the power supply comprises two capacitors, each connected to receive an output voltage of a respective DC-DC converter, so that the two DC-DC converters are each operable to charge a respective capacitor.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the power supply configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to supplement or augment the power supplied, as taught by Brown et al. (para. 0140).

Re claim 20, supra claim 19.  Furthermore, Brown et al. further teaches for example in fig. 1-8, varying the power supply configuration(para. 0121, 0133-0141).
But, Brown et al. fails to explicitly teach each of the two DC-DC converters is operable to discharge the capacitor which the other of the two DC-DC converters is operable to charge.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the power supply configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to supplement or augment the power supplied, as taught by Brown et al. (para. 0140).

Re claim 21, supra claim 19.  Furthermore, Brown et al. further teaches for example in fig. 1-8, varying the power supply configuration(para. 0121, 0133-0141).
But, Brown et al. fails to explicitly teach the power supply is arranged to operate the two DC-DC converters in succession to provide an alternating voltage between the two capacitors to drive the switchable pane.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the power supply configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to supplement or augment the power supplied, as taught by Brown et al. (para. 0140).

Re claim 22, supra claim 19.  Furthermore, Brown et al. further teaches for example in fig. 1-8, varying the power supply configuration(para. 0121, 0133-0141).
But, Brown et al. fails to explicitly teach the power supply comprises a controller arranged to monitor voltages across each of the two capacitors, and to suspend pulse-driven operation of each DC-DC converter when the voltage across the respective capacitor being charged by that DC-DC converter exceeds a predefined threshold.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the power supply configuration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering obvious design choices involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Brown et al. in order to supplement or augment the power supplied, as taught by Brown et al. (para. 0140).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	5-19-22